The opinion of the Court was delivered by
Willard, A. J.
The construction of the present will does not involve the interpretation of obscure or doubtful expressions.. The will is carefully and clearly drawn, and the mind of the testator, as expressed, is in harmony with itself, both as it regards the general objects and motives that influenced him and the particular considerations that lead to special provision for his daughter Laura; it is in harmony both as it regards the ends sought to be attained and the means employed for their attainment. The true construction, therefore, should not deny force to any part of the will, but gather the sense equally of all its provisions.
The general plan of the will was to give children equal shares in the ultimate division of the estate. An exception to this is made in the case of two of his children, the one being excluded from direct participation in the estate, and the other receiving an increased provision on account of the circumstances that led to the exclusion of the former. Out of these exceptional circumstances the present question arises; and these provisions will be hereafter examined in detail. Apart from this case, which must be regarded as standing on exceptional grounds, strict equality, as between his children in the final division of his estate, was manifestly a controlling purpose.
Certain portions of the testator’s real estate were specifically devised to each of his children intended to participate in the final division at a valuation fixed by the testator on each parcel. The value of the parcels, thus specifically devised, were to be charged to the respective children taking under such devises.
Provision -was made for the wife of testator and certain special objects, and the residue of his estate was left in the hands of his executors to accumulate until twenty years after his death, when a final division was to take place.
The principles on which this division was to be made was to add to the residue remaining in the hands of his executors, after satisfying the other purposes of the will, the valuation of the real estate *39specifically devised to children, and to divide the aggregate into as many parts as there were children, or the issue of children living entitled to participate in the final division, and from each part going to a particular child or the issue of a child to deduct the valuation fixed by the will for the specific devise to such child, and the remainder thereof to constitute such child’s interest in such final distribution.
The several children taking under the will were to take life estates, with remainders to their issue. In the case of the death of a child without issue to take, the share of such child was to fall into the residue and be distributed among the remaining persons entitled to such residue on final distribution.
The testator, by a codicil, changed the time for final distribution from twenty years after his death to ten years thereafter. The remaining provisions of the will and codicil are not important to the understanding of the general nature of the dispositions intended by the testator, apart from the peculiar circumstances that affected two of his children, and to which attention will next be given.
For some reason not disclosed by the will, the testator did not intend that his son Isaac should directly receive any part of his estate. It will not be necessary to ascertain the precise motive that leads to this exclusion. It is enough that we find that it was not intended as a mark of displeasure, and that it may reasonably be ascribed to want of confidence in the ability of that son to make a judicious use of property intended for his support.
In the place of a direct provision for Isaac, the testator makes the following dispositions: “A.nd whereas, from special reasons, my son Isaac will not receive any portion of my estate, and his sister Laura, having always extended to him much attention and kindness, I believe that it will be gratifying to him that I should make some extra provision for my daughter Laura; in consideration of such kindness and attention, I hereby give, devise and bequeath to my daughter Laura the same portion of my estate as would have been bequeathed to my son Isaac had this exception not been made.” The will then goes on to devise specifically to Laura a house and lot “in consideration of her kindness to her brother Isaac, and to be charged against my daughter in the final distribution of my estate out of the portions which would have been bequeathed to my son Isaac at the sum of fifteen thousand dollars, ($15,000); and it is my will and desire that, in consideration of the bequest, my daughter Laura will continue to *40extend to her brother the same kindness, to give him a comfortable support, pay all his expenses of clothing, boarding and lodging, doctors’ bills, &c., while he lives single.” Then follows provisions contingent upon the marriage of Isaac with the consent of his mother and his having children. These provisions have no direct bearing on the present'question, as Isaac died during the lifetime of his father without having married. They have, however, an indirect bearing that will be considered hereafter.
Two observations are pertinent, to the provisions just cited, namely, that Isaac was not intended to be among those children entitled to participate in the final division of the estate, and that Laura was intended so to participate to an extent greater than the remaining children so entitled to participate.
It is also noticeable that Laura, by the will, was intended to receive a specific devise of real estate, at a fixed valuation, on account of that portion of the provisions made for her on account of her relations to Isaac, to be charged in the final distribution precisely as she had a similar specific devise on account of the provisions made for her individually, in common with the other children, and similar to that which each of the others received, Isaac only excepted. This specific devise was revoked by the codicil.
It is contended by the respondents, who represent the devises other than those to Laura, that all that Laura could take under the devise of that which the testator describes as what would have been taken by Isaac but for the exception made in his case was what Isaac would have taken had the devise been made in terms to him, subject to all the conditions and limitations affecting alike the devises to the several children. In other words, had Isaac been put upon the same footing with the other children, the fact of his death without issue before the final division would have caused the estate devised to him to fall into the residue of the estate, in which case all entitled to come upon the residue would be equally so entitled.
What the respondents contend for is, in effect, that Laura is not to be regarded as. a devisee as it regards that part of the estate coming to her through her relations to Isaac, but that the de'vise is to be treated as if made to Isaac, so far as it concerns the application of the conditions and limitations imposed by the will in the case of the contingency of a child dying without issue before final *41division of the estate. According to this view, the death of Isaac before that event destroyed an assumed life estate in him, and his failing to leave issue defeated the remainders intended for his children, consequently the life tenancy of Laura was destroyed, and all that part of the estate passed into the residue and must be distributed accordingly. According to this view, Laura would participate in thé residue on the footing of equality with the other children.
It is not denied that the will intended that Laura should enjoy the devise thus assumed to be made in effect to Isaac, subject to the injunctions of the will for the maintenance of Isaac. The respondents’ proposition that the codicil revokes this intended devise in its whole scope and effect demands notice in a different connection from the present.
The question thus raised is whether these provisions of the will, conferring what the testator regarded as Isaac’s natural right on Laura, are to be regarded as constituting a direct devise to Laura, so that the conditions and limitations attached to devises are to operate on contingencies connected with the termination of her life and her leaving issue without encumbering'her interest with other contingencies connected with the life of Isaac.
The will in terms makes Laura the devisee of the legal estates, whatever trust may affect it in behalf of Isaac, and whatever may be the nature and extent of that legal interest. The contingencies of dying with or without children, on their face, relate to children taking estates under the will. The like life estate taken is made to depend on the life of the taker, and not on any other person, and issue to take by way of remainder are the issue of the parent taking a life estate in all eases except that of Isaac’s children.
The respondent must, in order to establish their construction, make good the propositions that there is matter in the will sufficient to defeat the natural and primary sense of the terms employed and to substitute another in its place.
It will not be necessary to consider whether the sense and construction contended for by the respondents can be made to comport reasonably with the terms employed, unless, on examination, we find something in the will making it clear that the testator’s intent will be defeated if the expressions employed by him are taken in the natural and ordinary sense.
The respondents point to the rule of equality among children as *42evincing the intention of the testator, and claim that such equality would be destroyed if Laura could take, nothwithstanding Isaac’s death without issue. It must be conceded that the testator did intend, as a general rule, to deal with his children on terms of equality. It is equally clear that he intended to make the exception to this rule in the case of Isaac and Laura. To account for his departure from what constituted the general idea of his will, he assigns, with sufficient clearness, his motives for so doing. He cannot allow Isaac to participate directly and on the footing of the other children, but gives effect to the assumed, a possibly known, desire of Isaac that Laura should receive special and “extra” provision on account of her kindness and affection for him. It is upon Laura, as Isaac’s benefactor, that his bounty is bestowed. All this makes it perfectly clear that the testator intentionally created an exception to the general rule of equality on grounds that he regarded as sufficient. To use the general rule so as to destroy the exception is to violate the intentions of the testator.
But the respondents contend that the exception was only intended to be allowed while Isaac was living, and that his death destroyed the force of the motive that led to the favor bestowed upon Laura.
This is not sustained by the text of the will. In the first place, the motive of kindness in the past is placed in the most conspicuous light in the statement by the testator of the grounds of his extraordinary provisions for Laura.
The injunction that she shall provide for the maintenance of Isaac was not intended to deprive her of a beneficial interest in the devise. In the devise to Laura, on account of Isaac, the death of Isaac is in terms contemplated, and an intention clearly manifested that Laura should enjoy, from and after that event, the entire estate so devised if Isaac should leave neither wife nor child. The devise thus affords the clearest evidence not only that it was not the intention of the testator that his bounty to Laura should cease with Isaac’s death, but that if Isaac died without wife or child that Laura should enjoy the devise to her after the death of Isaac. It is clear that the general intention; contemplating equality as among his children, is in harmony with the particular disposition made in behalf of Laura in excess of what equality would confer, so that the logical connection of his mind can be traced through both; there is, therefore, no ground here to disturb the direct sense of the terms which he has employed to indicate the provision intended for Laura.
*43Another ground presented by the respondents has less relation to the presumed intention of the testator and more to the force and effect of the terms by which he describes the subject matter of the devise to Laura. They contend that the subject matter of the devise to Laura is what Isaac might have taken had he lived until the time when final division of the estate was to be made.
It must not be forgotten that had Isaac lived until the final division, he would have taken nothing, for nothing was devised for him.
While it may be conceded that Laura should not take more than Isaac would have taken had the devise been to him instead of her, still it is clear that Laura ought not to take less under the devise to her than Isaac would have taken had the devise been made to him. The language of the will to be first considered in this connection is as follows: “I hereby give, devise and bequeath to my daughter Laura the same portion of my estate as would have been bequeathed to my son Isaac had this exception not been made.” Considering this clause as furnishing a measure of the subject of this devise to Laura, what is the nature of that measure, and how must it be applied ? In the first place, it was a measure according to something existing at the time the testator made his will. There is no evidence of any intention or idea that events thereafter to occur were to constitute the measure of what was to go to Laura under the devise. He gives that which “ would have been,” but for the special circumstances of the ease, “bequeathed” to Isaac — not that which might on certain contingencies be enjoyed by Isaac had the devise been made to him. Suppose, then, that the special circumstances had not existed, what would have been bequeathed to Isaac ?
The general rule of equality as among children would then have had no exception, and Isaac would have taken the one-eighth part of the estate, subject to certain contingencies. Laura takes that interest, subject to the same contingencies that would have affected Isaac, namely, an estate for the life of the taker, and a remainder to her issue if any she have. But respondents contend that Laura only takes an interest for her own life in a life estate terminable on the death of Isaac without issue. But such an estate is not what Isaac would have taken had the devise been to him, but something very much inferior in both legal estimation and pecuniary value.
This construction of the respondents becomes still more perplex*44ing and unsatisfactory if we attempt to state the nature of the remainder intended for the children of Laura surviving her. In a word, that which he gives to Laura is a child’s portion in his estate, in addition to her own, that remained undisposed of in consequence of the exception affecting Isaac; but upoh the same conditions as that she took on equal terms with her brothers and sisters, namely, a life estate for her own life, remainder to her issue.
It is necessary to refer to the language of the clause relating to final division in order to understand fully the position of the respondents as to the nature and extent of the interest that the testator intended for Laura. The language is as follows: “All the rest and residue of my estate, both real and personal, of whatsoever character and kind, I leave in trust of my executors hereinafter named in this my last will and testament, for the benefit of my children and grand-children, the interest of all such property to be invested in safe securities and kept together until twenty (20) years after my death; then, at that time, it is my will and devise that the final division of my estate shall take place according to the tenor and meaning of this my last will among my surviving children; the child or children of either of my children who may have departed this life previous to this distribution standing in the place of such deceased parent.”
This clause certainly declares that those intended to take in the final division are surviving children and the descendants of such as die before that event occurs. Does it go farther and fix, independently of the preceding portions of the will, that all surviving children, .with the issue of those heretofore deceased, shall take equally, whether representing individually or collectively a child’s portion? The language cited answers this inquiry by referring the question as to who among the class named, shall take and what shall be their relative right of participation to the intention expressed in all parts of the will taken together as a whole. The force thus given to all parts of the will confirms rather than destroys the exceptions as established in the case of Laura and Isaac.
The direction is two-fold: distribution must take place “among” surviving children and the issue of such as are then deceased, and it must be made according to the “tenor and meaning” of the whole will. Whatever inclusive power may be ascribed in the word “among” in other relations, here it must give way to the force *45of an exception within the tenor and meaning of the will, though placed in a different part of that instrument, as effectually as if that exception was repeated and placed in immediate'juxtaposition with the direction to distribute “among” surviving children.
It certainly was not either necessary or convenient to reiterate in this connection the complicated provisions relating to Laura, and indirectly to Isaac.
The respective persons intended to take in the final division had already been made certain, and it only remained to give directions for the final division that would authorize the executors to act. There is nothing in the language of the will last cited that throws any light upon the intentions of the testator as to the measure of the bounty intended Laura on Isaac’s account. We come now to the language of the codicil to ascertain whether it has any bearing in defining the intentions of the testator as to the measure of Laura’s interest. It says: “I do further direct that the division of my estate shall take place among my surviving children at the period of ten years after my death, instead of twenty years, as specified in my said will, and at such time the amounts devised to my children be first equalized, and the residue divided as therein directed.” The words “amounts devised,” as here used, refer to the respective shares of the children in the final distribution.
This is shown by the words that follow, viz.: “and the residue divided as therein directed.” The residue clearly means' the portion of "the estate accumulated after the separation of those parts specifically devised and the payment of the debts, legacies, &c. That which is to be equalized is indicated by the will itself, namely, the advances made by the testator to the respective children on account of the fund ultimately devisable by means of specific devises valued by the testator for the purpose of such equalization. The direction in the codicil to “equalize” isa repetition of similar expressions in the body of the will, there applied to the mode of compensating on the final distribution for the differences in the pecuniary value of the various parcels specifically devised. While there is a reading of the codicil that harmonizes with the body of the will as this does, no other reading less harmonious is admissible.
The only additional clause of the codicil to be examined in this connection is that which declares a trust in regard to the interests conferred upon the children. The object of this clause was not to *46redistribute the testator’s bounty upon a plan inconsistent with that disclosed by his will, but to secure objects that were thought by the testator to be important as it regarded the holding by his children of the shares coming to them under his will. The opening language is: “I do further direct that the portions of my estate left to all my children shall be subject to the following,” &c. Evidently the testator meant “ all the portions of my estate left to my children.” The transposition of the word “ all,” assumed by this reading, is of common occurrence in our language, where inexactly employed. Such a transposition does less violence to the text than would be done to the mind of the testator if it was assumed that he here intended to destroy the elaborate provisions of his will growing out of the peculiar situation and relations of Isaac and Laura, during the lifetime of Isaac, and without any intimation of a motive for so sudden and surprising a change of intention.
The respondents raise another point upon the language of the codicil that may be here considered. They contend that the first clause of the codicil revoking the specific devise to Laura was not to be charged as an advance upon that portion of the estate which she was to receive on account of her relations to Isaac and revoked in effect the entire devise to her. This position needs but brief notice.
The will contained a general devise entitling Laura to participate in the final division to the extent of a child’s portion on Isaac’s account, also a specific devise of realty, by way of anticipating such general devise. The revocation of the specific devise left the general devise in full force and operation.
It is further contended that Laura took as trustee for Isaac under the devise to her on account of Isaac. The correctness of this position need not be examined; for, assuming its truth, it does not follow that Laura’s interest, after the death of Isaac, was diminished thereby. It is clear on the face of the will that the testator intended bounty to Laura by this devise, and not that she should act solely as trustee for Isaac. It is equally clear that such bounty embraced all that was to be derived from a child’s portion over and above what might be required for the maintenance and comfort of Isaac and that which might remain after his death without issue. Such being the indisputable fact, the nature and extent of the beneficial interest intended for Isaac, during his lifetime, on the assumption of the existence of a trust, *47cannot be made the measure of the legal estate, a beneficial interest that passed to Laura under the provisions of the will. This view deprives the fact of a trust for Isaac of any importance in determining what interest Laura took under the will.
, The decree must be so modified as to admit Laura to two one-eighth parts on the final division of the estate.
Moses, C. J., and Wright, A. J., concurred.